Citation Nr: 1820449	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  10-36 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating for service-connected status post remote low back injury with lumbar spondylosis and degenerative disc disease with L1 compression fracture (hereinafter "low back disability") in excess of 10 percent prior to March 20, 2014 and in excess of 20 percent thereafter.

3.  Entitlement to individual unemployability (TDIU) prior to March 20, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1968 to October 1969.

This case comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The August 2009 rating decision granted service connection for the Veteran's low back disability and assigned an initial 10 percent rating.  In a July 2014 rating decision, the RO increased the Veteran's disability rating for his low back disability to 20 percent, effective March 20, 2014.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in September 2012.  A copy of the transcript is of record.  However, that VLJ is no longer employed by the Board.  The VLJ who conducted a hearing must participate in making the final determination of the claim.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By a January 2018 letter, the Veteran was given the opportunity to request another Board hearing.  In February 2018, the Veteran stated that he did not want a second hearing.  

In October 2013, the Board remanded this issue for further development.  That development has been completed and the issues are before the Board for further adjudication.


FINDINGS OF FACT

1.  The Veteran's low back disability manifested, at worst, as forward flexion to 80 degrees with total range of motion to 220 degrees prior to March 20, 2014.

2.  The Veteran's low back disability more closely approximates as forward flexion to 30 degrees as of March 20, 2014.

3.  The Veteran became entitled to a TDIU on March 20, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for lumbosacral strain prior to March 20, 2014 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a 40 percent rating for lumbosacral strain beginning March 20, 2014 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

3.  The criteria for entitlement to a TDIU prior to March 20, 2014 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by September 2007 and February 2014 letters.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination in July 2009, July 2014, and March 2015.  Combined, the examinations are adequate for the purposes of the instant claim, as they involved a physical examination of the Veteran and a review of the claims file, and provide discussions of pertinent symptomatology, functional impact, and sufficient rationales for all opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board notes that the Veteran's representative has challenged the adequacy of the examinations by arguing that they do not adequately discuss flare ups.  However, the Board grants a 40 percent rating based upon the recent examinations and as noted below, even when considering additional functional impairment, his disability cannot be more closely described as ankylosis.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Conditions of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

To receive a rating of 50 or 100 percent, a Veteran must have unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, respectively.  38 C.F.R. § 4.71a.

VA considers forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, bilaterally, normal ranges of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a at Note 2 and Plate V.

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula.

When the rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80 (1997).

Low Back Disability Prior to March 20, 2014

The Veteran seeks entitlement to an increased rating in excess of 10 percent for a low back disability prior to March 20, 2014.

In a July 2009 VA examination, the Veteran demonstrated forward flexion to 80 degrees and a combined range of motion of the thoracolumbar spine to 220 degrees with no objective evidence of painful motion, flexion, extension, or lateral bending.  The Veteran did not demonstrate any additional limitation of motion after three repetitions.  His gait was normal.  The Veteran could not give specifics regarding flare-ups, but could state that they are precipitated by cold weather.  The examiner did not find objective evidence of spasm or tenderness.  The Veteran reported still working as a self-employed floor installer.  He reported being able to work, but having to take days off due to pain.  He tried a back brace, but it did not help him.

He had subjective complaints of pain radiating into both legs, but his straight leg raising test was negative for radicular pain bilaterally.  Radiculopathy was not diagnosed.  He denied bowel and bladder problems.  

When considering the functional loss described by the Veteran, the medical and lay evidence of record does not show that his functional loss causes his back disability to be more closely described by the 20 percent criteria.  Even when considering pain and functional loss, his forward flexion was to 80 degrees with no objective evidence of pain.  In addition, his combined range of motion was not more accurately described as not greater than 120 degrees, as it was 220 degrees at his examination.  A combined range of motion of 220 degrees falls squarely within the 10 percent criteria. 

Regarding neurological complications, radiculopathy was not diagnosed and the Veteran denied bowel and bladder complaints.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's low back disability does not more closely approximate a 20 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3.

Low Back Disability Beginning March 20, 2014

The Veteran seeks entitlement to an increased rating in excess of 20 percent for a low back disability from March 20, 2014 and after.

In a July 2014 VA examination, the Veteran demonstrated forward flexion to 45 degrees and a combined range of motion of the thoracolumbar spine to 110 degrees with pain noted at zero degrees.  His extension was 0 degrees.  The Veteran did not have any additional loss of range of motion following repetitive range of motion testing.  The examiner found the Veteran to have guarding and muscle spasms that resulted in an abnormal gait or abnormal spinal contour.  He did not have muscle atrophy.  His muscle strength and reflexes were active movement against some resistance.  He had a stiff, antalgic gait with a forward flexion of 10 degrees.  His functional impairment was decreased range of motion, weakness, incoordination, pain, disturbance of locomotion, interference with standing/sitting/weight-bearing, and lack of endurance.  The examiner specifically found that the Veteran did not have ankylosis.  

The examiner found that the Veteran had radiculopathy in both lower extremities, but no other neurologic abnormalities, such as bowel or bladder problems/pathologic reflexes.  The examiner found the Veteran not to have intervertebral disc syndrome (IVDS).  The Veteran reported constantly using his brace.  The examiner found the Veteran's low back disability to affect his ability to work due to his significantly limited range of motion with associated pain.

In a March 2015 VA examination, the Veteran demonstrated forward flexion to 35 degrees and a combined range of motion of the thoracolumbar spine to 85 degrees with pain noted.  His extension was 0 degrees.  The Veteran did not have any additional loss of range of motion following repetitive range of motion testing.  The examiner found the Veteran to have tenderness in lower back with straightening of normal lumbar curve.  The examiner found the Veteran's pain and lack of endurance to significantly limit his functional ability with repeated use over a period of time.  The examiner found the Veteran to have guarding, localized tenderness, and muscle spasms that resulted in an abnormal gait or abnormal spinal contour.  The examiner did not find muscle atrophy.  The examiner specifically found that the Veteran did not have ankylosis.  His muscle strength and reflexes were normal.  The examiner found that the Veteran had radiculopathy in both lower extremities, but no other neurologic abnormalities, such as bowel or bladder problems/pathologic reflexes.  The examiner found the Veteran to have IVDS, but not to have any episodes that required bed rest by a physician in the past 12 months.  The Veteran reported regular use of his brace.  The examiner found the Veteran's low back disability to affect his ability to work due to his limitations of no constant standing, walking, or heavy lifting.

Because the Veteran's forward flexion was 35 degrees with additional findings of functional loss, the Board finds that his disability is more closely described by the 40 percent criteria which require that forward flexion of the thoracolumbar spine be limited to 30 degrees or less.  To this extent, the appeal is granted.  

For the entire period, the Veteran's low back disability has not manifested as unfavorable ankylosis of the thoracolumbar spine or the entire spine.  The Veteran retains mobility in his thoracolumbar spine and does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's low back disability more closely approximates a 40 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is favor of this claim, and it must be granted.  38 C.F.R. § 4.3.

With regard to neurological complications, separate ratings for radiculopathy of the lower extremities were granted by the AOJ in a July 2014 rating decision.  No other neurological complications of the Veteran's low back disability were present in the record.  

TDIU

The Board notes that jurisdiction over the TDIU claim was taken under Rice v. Shinseki, 22 Vet. App. 447 (2009) as part of the claim for an increased rating for the Veteran's back disability.  Therefore, the appeal period for the TDIU is the same as the back disability, which begins in May 2007.  As a result, the issue of entitlement to a TDIU prior to March 20, 2014 remains on appeal.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the Veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16 (b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran seeks entitlement to a TDIU due to his service-connected disabilities.  Since the 1970s, the Veteran has been a self-employed carpet installer.  In addition, the Veteran had employment with a trucking company from 1994 to 2005.  The Veteran contends that his service-connected disabilities have prohibited him from working at some point after July 2009.

The Veteran is currently service-connected for the following disabilities: post-traumatic stress disorder at 30 percent; status post remote low back injury with lumbar spondylosis and degenerative disc disease with L1 compression fracture at 20 percent; radiculopathy (sciatic nerve), left lower extremity associated with status post remote low back injury with lumbar spondylosis and degenerative disc disease with L1 compression fracture at 20 percent; tinnitus at 10 percent; radiculopathy (sciatic nerve), right lower extremity associated with status post remote low back injury with lumbar spondylosis and degenerative disc disease with L1 compression fracture at 20 percent; and scars, well-healed, right thumb, and right calf at zero percent.  His combined evaluation for compensation has been 10 percent from May 29, 2007, and is 70 percent from March 20, 2014.

In a September 2014 rating decision, the Veteran received entitlement to a TDIU effective March 20, 2014.  Until that date, the Veteran had a combined evaluation for compensation at 10 percent for his low back disability and a well-healed scar on the right calf and right thumb.  The schedular requirements for a TDIU were not met prior to March 20, 2014.

Additionally, the record does not support a finding that the Veteran's service-connected low back injury and well-healed scars precluded him from securing substantially gainful employment as required for a referral for extraschedular consideration.  In a 2005 letter, the Veteran's former employer stated that the Veteran missed excessive days of work due to continuing back problems and that the Veteran's employment with that company ended in 2005.  However, in a July 2009 VA examination, the Veteran reported working as a self-employed carpet installer.

The evidence of record supports a finding that the Veteran did not meet the schedular requirements for a TDIU prior to March 20, 2014, and the Veteran's service-connected low back injury and well-healed scars did not preclude him from securing substantially gainful employment as required for a referral for extraschedular consideration.  Accordingly, the preponderance of the evidence is against finding that the Veteran is entitled to a TDIU prior to March 20, 2014.  Therefore, the claim must be denied.


ORDER

Entitlement to an initial rating for a service-connected low back disability in excess of 10 percent prior to March 20, 2014 is denied.

Entitlement to an rating of 40 percent for a service-connected low back disability beginning March 20, 2014 is granted.

Entitlement to a TDIU prior to March 20, 2014 is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


